2021 IL App (1st) 191820
                                           No. 1-19-1820
                                  Opinion filed December 27, 2021
                                                                                       First Division


 ______________________________________________________________________________
                                              IN THE
                                 APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Appeal from the
                                                               )   Circuit Court of
          Plaintiff-Appellee,                                  )   Cook County.
                                                               )
     v.                                                        )   No. 11 CR 22
                                                               )
 DIEGO GARCIA,                                                 )   Honorable
                                                               )   Ramon Ocasio III,
          Defendant-Appellant.                                 )   Judge, presiding.



          JUSTICE WALKER delivered the judgment of the court with opinion.
          Justices Pucinski and Coghlan concurred in the judgment and opinion.

                                           OPINION



¶1     The trial court dismissed Diego Garcia’s postconviction petition without an evidentiary

hearing. Garcia argues on appeal that his postconviction attorney did not provide the reasonable

assistance required by Illinois Supreme Court Rule 651(c) (eff. July 1, 2017).

¶2     Where a postconviction petitioner asserts he received ineffective assistance of trial counsel

because trial counsel failed to file an appeal from a conviction entered on a plea of guilty,

postconviction counsel does not provide the reasonable assistance required by Rule 651 if
No. 1-19-1820


postconviction counsel does not amend the petition to state grounds for withdrawing the guilty

plea. We hold that, because the attorney did not make all the amendments necessary for adequate

presentation of Garcia’s claims, the dismissal of the petition must be reversed and remanded for

appointment of new counsel to assist Garcia with his postconviction petition.

¶3                                      I. BACKGROUND

¶4     On July 9, 2013, Garcia pled guilty to charges of armed robbery and aggravated discharge

of a firearm. The trial court, in accord with the plea bargain, sentenced Garcia to 30 years in prison

for armed robbery and 15 years for aggravated discharge, with the sentences to run concurrently.

¶5     In January 2015, Garcia filed a postconviction petition. The court appointed the public

defender to assist Garcia, and the attorney filed an amended postconviction petition in May 2018.

The attorney filed a certificate under Rule 651, asserting that she spoke with Garcia, examined the

transcripts and the postconviction petition, and found the supplemental petition adequately

presented Garcia’s claims. Garcia argued that he received ineffective assistance of trial counsel

when his attorney told him, incorrectly, that in addition to good time credit Garcia could receive

one-half day credit against his sentence for every day he spent in a school program. When he

arrived at the prison, his counselor told him his Class X conviction for armed robbery made him

ineligible for school credit. Garcia said in an affidavit that, if he had known of the restriction on

school credit, he would not have pled guilty. He also claimed his trial counsel provided ineffective

assistance when she failed to file a notice of appeal, as he requested.

¶6     The trial court entered an order denying the postconviction petition. The court held that

incorrect advice about school credit concerned only a collateral consequence of the conviction and

that therefore it could not show ineffective assistance of counsel. The court dismissed the claim



                                                -2-
No. 1-19-1820


regarding the notice of appeal because Garcia “failed to include any supporting materials

whatsoever.” Garcia now appeals.

¶7                                        II. ANALYSIS

¶8     Garcia does not dispute the trial court’s rulings. Instead, he contends only that he did not

receive reasonable assistance from postconviction counsel. The Post-Conviction Hearing Act (725

ILCS 5/122-1 et seq. (West 2018)) entitles petitioners to a reasonable level of assistance from

counsel. People v. Perkins, 229 Ill. 2d 34, 42 (2007). Rule 651 imposes on counsel a duty to make

any amendments to the postconviction petition necessary for adequate presentation of the

petitioner’s claims. Id. Because postconviction counsel filed a Rule 651 affidavit, Garcia must

rebut the presumption that counsel provided reasonable assistance. People v. Jones, 2011 IL App

(1st) 092529, ¶ 23.

¶9     If a defendant who has pled guilty seeks to appeal, he must first file a motion to withdraw

the guilty plea or reconsider the sentence. People v. Flowers, 208 Ill. 2d 291, 300-01 (2003). In

the absence of such a motion, the appellate court must dismiss the appeal. Id. at 301. Thus, to state

a claim that his trial counsel provided ineffective assistance by failing to file an appeal, Garcia

needed to state grounds for withdrawing his guilty plea. See People v. Edwards, 197 Ill. 2d 239,

257-58 (2001); People v. Lamar, 2015 IL App (1st) 130542, ¶ 16. Postconviction counsel here did

not amend the petition to include grounds for withdrawal of the guilty plea, and counsel did not

supplement the petition with necessary supporting affidavits.

¶ 10   “[T]he duty to adequately or properly present defendant’s claims necessarily includes

attempting to overcome procedural bars that will otherwise defeat his claims.” (Internal quotation

marks omitted.) People v. Schlosser, 2017 IL App (1st) 150355, ¶ 38. Defendant’s counsel



                                                -3-
No. 1-19-1820


provided unreasonable assistance by failing to make all amendments necessary to ensure that the

petition adequately presented defendant’s claims. See People v. Guzman, 2014 IL App (3d)

090464, ¶¶ 38-40, aff’d, 2015 IL 118749.

¶ 11   The State argues that, because Garcia did not state adequate grounds for withdrawing the

guilty plea, Garcia has not overcome the presumption that counsel complied with Rule 651. The

argument echoes the State’s argument in Edwards, where Edwards, who pled guilty, argued that

his trial counsel provided ineffective assistance by failing to file an appeal. The State argued that

Edwards had not shown that he had adequate grounds for withdrawing the plea. Our supreme court

found Edwards’s postconviction petition sufficient to state the gist of a constitutional claim,

providing grounds to advance the case to the second stage of postconviction proceedings, despite

the absence of grounds for withdrawal of the plea. The Edwards court clarified that, at the second

stage of postconviction proceedings, the defendant, with the assistance of counsel, must provide

“some explanation of the grounds that could have been presented in the motion to withdraw the

plea.” Edwards, 197 Ill. 2d at 258. Counsel here failed to provide the explanation required.

¶ 12   If postconviction counsel determined that Garcia’s petition lacked merit because he had no

grounds for withdrawing the guilty plea, counsel should have sought leave to withdraw as counsel.

See People v. Shortridge, 2012 IL App (4th) 100663, ¶ 15. Because counsel did not provide the

assistance required by Rule 651, we reverse the order dismissing the postconviction petition and

“remand for the appointment of new counsel to amend the petition as necessary and provide the

proper verified affidavit[s].” Guzman, 2014 IL App (3d) 090464, ¶ 40.

¶ 13                                    III. CONCLUSION




                                                -4-
No. 1-19-1820


¶ 14    The trial court correctly dismissed the amended postconviction filed by Garcia’s attorney

because the attorney did not make the necessary amendments. The attorney also did not

supplement the petition with the documents needed to overcome procedural hurdles for

presentation of Garcia’s claims. Because counsel did not provide the reasonable assistance

required by Rule 651, we reverse and remand for further proceedings on the postconviction

petition.

¶ 15    Reversed and remanded.




                                              -5-
No. 1-19-1820



                                 No. 1-19-1820


Cite as:                 People v. Garcia, 2021 IL App (1st) 191820


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 11-CR-22;
                         the Hon. Ramon Ocasio III, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and S. Amanda Ingram, of
for                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Clare Wesolik Connolly, and Hareena Meghani-
Appellee:                Wakely, Assistant State’s Attorneys, of counsel), for the People.




                                       -6-